Citation Nr: 0020606	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected tinea pedis with fungus of 
the toenails.  

2.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected right knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to June 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In November 1996, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Since service, the veteran's service-connected tinea 
pedis with fungus of the toenails has not been shown to have 
been demonstrated by a skin disability manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement; skin disability manifested by ulceration and 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance has not been shown.  

3.  Prior to June 16, 1998, the veteran's service-connected 
right knee disability was demonstrated by impairment more 
nearly approximating a level of functional limitation due to 
pain with extension restricted to 30 degrees; instability or 
recurrent subluxation was not shown.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an initial rating 
higher than 10 percent for the service-connected tinea pedis 
with fungus of the toenails have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.20, 4.118 including Diagnostic Code 7806 (1999).  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected right knee disability prior to June 
16, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic Codes 
5257, 5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied in this regard that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

The veteran was released from active service in June 1993.  

In July 1993, the RO was in receipt of the veteran's claim of 
service connection for, among other things, a right knee 
condition, which was initially denied by rating decision 
dated in August 1993.  

The veteran was afforded a VA examination for evaluation of 
his right knee in October 1993.  At that time, the veteran 
described the discomfort associated with his right knee as a 
mild ache which would increase to a sharp pain that shoots up 
the front of the leg.  He also reported a pain in the area 
behind the knee with walking.  He noted that prolonged 
standing, walking or rainy or cold weather, as well as 
kneeling or squatting, would also increase the pain.  Walking 
in excess of 200 yards was stated to cause the knee to swell.  
He also complained of the knee giving way approximately two 
times per week.  

Examination of the right knee showed a 3-inch scar on the 
lateral aspect of the knee.  There was no laxity or 
instability demonstrated; however, there was crepitus on 
passive and active motion.  Range of motion of the right knee 
was recorded as 18 degrees to 125 degrees, which meant that 
the veteran was unable to hold his knee straight.  X-ray 
studies were noted to be normal.  The final diagnosis was 
that of subjective history of injury to the right knee during 
basic training with clinical findings of reduced range of 
motion with crepitus.  

In a rating decision dated in March 1994, the RO granted 
service connection for a right knee disability and assigned a 
10 percent evaluation, effective on June 25, 1993.  The 
veteran appealed this initial rating on the basis that it did 
not reflect the extent of his disability.  

The veteran offered testimony relative to his right knee and 
foot conditions in July 1994.  At that time, he testified 
that he had been using a cane for support because he could 
not predict when his knee would unexpectedly straighten and 
almost cause him to fall, which he described as "giving 
out."  He also explained that he essentially walked on his 
toes because he was unable to completely extend his knee.  He 
described the pain as being constant, with swelling occurring 
approximately once per week.  

With regard to his feet, the veteran testified that he was 
told by a physician in service that he essentially had a type 
of fungus that is "up under my skin."  He stated that his 
main problem was that his toenail falls off.  He explained, 
however, that it did not completely fall off, but will dangle 
in his sock and pull and bleed.  He also described having 
breakouts of sores between his toes and blisters on his feet.  

In a rating decision dated in December 1994, the RO granted 
service connection for a bilateral foot condition manifested 
by tinea pedis with fungus of the toenails and assigned a 
noncompensable evaluation, effective on June 25, 1993.  The 
veteran then appealed this initial rating on the basis that 
it did not reflect the extent of his disability.  

In addition to the above determination, the RO also assigned 
a 20 percent initial evaluation for the service-connected 
right knee condition.  

As noted hereinabove, in November 1996, the Board remanded 
this matter for additional development of the record to 
include affording the veteran VA examinations in order to 
determine the current severity of the service-connected right 
knee and bilateral foot disabilities.  

The veteran was afforded examinations in accordance with the 
Board's remand in June 1997.  At that time, the veteran 
complained of pain in and around the kneecap that shoots up 
the front of the leg.  He was reported to be unable to do any 
prolonged standing or walking.  In fact, it was noted that 
any walking in excess of 100 yards caused his knee to swell.  
In addition, he reported experiencing negative effects from 
dampness and cold.  With regard to his feet, the veteran 
complained of itching and soreness which never completely 
cleared. 

Physical examination of the feet showed dry skin and 
superficial, white scales in a moccasin type of distribution, 
bilaterally.  There were also macerated, opaque white scales 
with erosions between the third and the fourth toes of the 
right foot, as well as between the second, third and fourth 
toes of the left foot.  

An examination of the knee revealed it to be swollen and 11/2 
cm larger than the left.  There was also an old, 91/2 cm healed 
scar on the lateral aspect from a previous surgery.  The 
right knee was negative for laxity and instability, but 
positive for crepitus.  Range of motion was recorded as 
extension to +18 degrees and flexion to 125 degrees.  
Diagnostic testing, including x-ray study, was normal for the 
right knee.  The final diagnoses were:  chronic interdigital 
tinea pedis; and, chronic right knee pain with decreased 
range of motion.  

Based on these findings, in January 1998, the RO granted an 
initial rating of 10 percent for the service-connected tinea 
pedis with fungus of the toenails, effective June 25, 1993.  

The veteran subsequently underwent surgery on his right knee 
and was ultimately granted a temporary total evaluation for 
the period extending from June 16, 1998, the date of the 
surgery, through December 31, 1998.  Specifically, the VA 
treatment reports show that the veteran underwent a right 
arthroscopy in June 1998 which was complicated by right 
femoral nerve palsy from a femoral nerve block. 

The veteran underwent further VA examination in October 1998.  
At that time, the veteran complained of a lack of feeling 
involving his right inner thigh and hypersensitivity of the 
anterolateral aspect of the thigh.  He was unable to walk 
without his crutches and his knee was stiff and continued to 
grind, swell, pop and give out.  

Physical examination revealed the veteran to have difficulty 
walking.  He also experienced difficulty in removing his 
trousers due to his inability to bend the right knee.  The 
knee was described as being very stiff and swollen, 
posteriorly.  Flexion was to +50 degrees, while extension was 
to +10 degrees.  The examiner also identified the 91/2 cm scar 
which was well-healed.  At the time of the examination, the 
knee was not swollen; however, the veteran was unable to lift 
the leg on his own.  Because he had to "pull it" with his 
hands, range of motion taken was passive.  Examination of the 
thigh revealed decreased sensation on the inner thigh, but 
hypersensitivity on the anterolateral aspect. 

Diagnostic testing revealed an absent right femoral response 
and swelling and osteopenia.  The final diagnosis was that of 
status post arthroscopy with residual swelling, absence of 
femoral nerve and decreased range of motion.  

In a rating decision dated in April 1999, the RO granted 
service connection for right femoral nerve palsy and assigned 
a 10 percent evaluation, effective June 16, 1998.  The 
veteran did not perfect his appeal as to this issue. 

Most recent VA examination of the right knee occurred in July 
1999.  As of the date of the examination, the veteran 
continued to use crutches secondary to the femoral nerve 
palsy.  He also continued to experience decreased sensation 
in his right thigh, as well as feelings of popping and 
grinding.  

The VA examination revealed range of motion to have improved 
since the date of the previous examination.  Flexion was 
recorded as being to 125 degrees active and 130 degrees 
passive.  Extension was to 0 degrees.  Examination was also 
positive for crepitus; however, findings were negative on 
Lachmann's and Mcmurray testing, as well as pivot shift.  The 
final diagnosis was status post knee arthroscopy with femoral 
nerve palsy.  

Private physician statement dated in September 1999 noted 
that the veteran continued to experience weakness and 
stiffness in the right knee as a result of the surgery 
conducted in June 1998.  




II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
tinea pedis and right knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  


A.  Tinea pedis with fungus of the toenails

The veteran's service-connected tinea pedis with fungus of 
the toenails is rated by analogy as 10 percent disabling 
under the provisions of Diagnostic Code 7806 for eczema.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Under Diagnostic Code 7806, a noncompensable evaluation is 
assigned for skin disability manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Finally, a 50 percent evaluation is assigned 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  

The Board finds that, since service, the veteran's service-
connected tinea pedis with fungus of the toenails has not 
been demonstrated by a level of impairment manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement sufficient to warrant the assignment of a 30 
percent evaluation under Diagnostic Code 7806.  The most 
recent VA examination only confirmed that he had dry and 
scaling skin with macerated areas between some of the toes of 
both feet.  

Hence, the preponderance of the evidence is against the 
assignment of a rating higher than 10 percent for the 
service-connected tinea pedis with fungus of the toenails.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected tinea pedis 
with fungus of the toenails as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
hereinabove, at no time since service has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 10 percent for the service-connected 
tinea pedis.  


B.  Right knee disability

The veteran's right knee disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for moderate impairment of the knee due to recurrent 
subluxation or lateral instability.  Under this Diagnostic 
Code, a 30 percent evaluation requires severe impairment of 
the knee due to recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  A 10 percent evaluation requires flexion 
limited to 45 degrees or extension limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees or 
extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees or limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 or 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence does not 
establish that the veteran has arthritis of the right knee.  

Thus, separate, compensable ratings pursuant to Diagnostic 
Codes 5003 and 5257 cannot be assigned.  Nonetheless, 
separate ratings pursuant to Diagnostic Code 5257 and 
Diagnostic Codes 5260 and 5261 may be assigned.  For reasons, 
however, explained hereinbelow, the veteran is not entitled 
to such separate compensable ratings.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Board finds that the veteran's right knee disability is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, for limitation of motion, specifically, extension.  
As noted hereinabove, there is no medical evidence 
establishing that, at any time since service, the veteran has 
suffered from recurrent subluxation or lateral instability to 
support the assignment of a compensable evaluation under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

VA examinations conducted in October 1993 and June 1997 
revealed a limitation in the ability to extend the right 
knee.  Indeed, extension was recorded to be +18 degrees with 
associated crepitus.  Thus, based strictly on the degrees of 
excursion, the Board must find that the veteran's disability 
picture prior to June 16, 1998, is shown to have been 
consistent with a limitation of extension to at least 20 
degrees.  

The Board must now address whether the veteran's right knee 
disability warranted compensation pursuant to 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v Brown, 8 Vet. App. 
202 (1995).  

In this case, there is medical evidence of pain, swelling and 
atrophy associated with the veteran's right knee condition.  
In light of this evidence, the Board finds that the level of 
functional loss due to pain is shown to more nearly 
approximate a level of impairment consistent with limitation 
of extension to 30 degrees.  Hence, the evidence supports the 
assignment of a 40 percent evaluation for the veteran's 
service-connected right knee disability prior to June 16, 
1998.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5261.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court.  See Fenderson.  As noted above, 
however, prior to January 1, 1999, the veteran demonstrated a 
level of impairment of his right knee consistent with an 
evaluation of 40 percent.  



ORDER

An increased rating for the service-connected tinea pedis 
with fungus of the toenails is denied.  

A 40 percent rating for the service-connected right knee 
disability prior to June 16, 1998, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



